                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                         Case No. 18-CR-03138-01-CR-S-MDH

WESLEY D. OZBIRN,

                              Defendant.

                   MOTION OF THE UNITED STATES FOR PRETRIAL
                    DETENTION HEARING PURSUANT TO TITLE 18,
                       UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant=s appearance as

required by the Court and the safety of other persons and the community. As grounds for the

motion, the United States submits that:

       1.       There is probable cause to believe that the defendant committed the offense of
                possession with the intent to distribute methamphetamine (actual), in violation of
                21 U.S.C. § 841(a)(1) and (b)(1)(C); and possession of a firearm in furtherance of
                a drug trafficking offense in violation of 18 U.S.C. § 924(c);
       2.       The defendant poses a risk to the safety of others in the community; and
       3.       The defendant poses a serious risk to flee.

                                SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably

assure the defendant=s appearance and the safety of any other person in the community if the

attorney for the Government moves for such a hearing and if the case involves an offense under




            Case 6:18-cr-03138-MDH Document 12 Filed 01/16/19 Page 1 of 4
the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for 10 years or

more is possible. In this case, the defendant is charged with possession with the intent to

distribute methamphetamine, a crime for which a term of not more than 20 years’ imprisonment

is possible.

        Accordingly, the Government suggests that upon a showing that there exists probable

cause that the defendant committed the offense referred to in the indictment, there is a legal

presumption, subject to rebuttal by the defendant, that no condition or combination of conditions

will reasonably assure his appearance or assure the safety of the community. See United States

v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069-70

(8th Cir. 1988).

        Section 3142(e) and (f)(1) provides that a presumption that a defendant will not appear

for subsequent court appearances arises if the offense is one enumerated under the Controlled

Substance Act as referred to above. Under the Bail Reform Act, there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the

Government=s case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744; See

also United States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v.

Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).




          Case 6:18-cr-03138-MDH Document 12 Filed 01/16/19 Page 2 of 4
       To further support the Government=s contention that the defendant is a risk to the safety

of the community and a risk to flee, the Government offers that: On July 29, 2016, the defendant

was stopped by the Missouri State Highway Patrol and found to be in possession of a firearm and

a white powdery substance that field tested positive for methamphetamine, both of which the

defendant admitted were his. On the way to the jail, the defendant described the firearm as

“pretty sweet” and said that his status as a felon was “just a technicality.” On February 7, 2017,

the defendant was stopped in a vehicle by the Springfield, Missouri, Police Department and had

approximately 15.74 grams of methamphetamine on the floor in front of where he was sitting,

which he claimed, and a stolen firearm under his seat. The woman with the defendant during the

stop admitted to officers that she was purchasing large amounts of methamphetamine from a

person to whom the defendant had introduced her.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney


                                             By      /s/ Josephine L. Stockard
                                                     Josephine L. Stockard
                                                     Missouri Bar No. 63956
                                                     Assistant United States Attorney
                                                     901 St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806-2511




         Case 6:18-cr-03138-MDH Document 12 Filed 01/16/19 Page 3 of 4
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on January
16, 2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                           /s/ Josephine L. Stockard
                                           Josephine L. Stockard
                                           Assistant United States Attorney




         Case 6:18-cr-03138-MDH Document 12 Filed 01/16/19 Page 4 of 4
